Citation Nr: 1545565	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  11-11 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for tinea versicolor.  

2.  Entitlement to a compensable rating for a service-connected bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1963 to November 1965. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In the February 2010 rating decision the RO granted service connection for a bilateral hearing loss disability with an initial disability rating of 0 percent and denied service connection for tinea versicolor.  

The issue of entitlement to a compensable rating for a service-connected bilateral hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's tinea versicolor is etiologically related to his military service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, his tinea versicolor was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting in full the benefit sought as it pertains to entitlement to service connection for tinea versicolor.  Accordingly, assuming, without deciding, that any that error was committed with respect to either the duty to notify or the duty to assist with the claim, such error was harmless and will not be further discussed. 

II.  Legal Criteria

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

III.  Tinea Versicolor

The Veteran contends that he has tinea versicolor, which developed as a result of his active service.  For the reasons that follow, service connection for tinea versicolor is granted. 

The Veteran's service treatment records (STRs) demonstrate that the Veteran was suffering from tinea versicolor in service.  The Veteran's chronological record of medical care reflects the Veteran's repeated complaints of a skin rash on his neck, back, and arms beginning in August 1964 and an eventual diagnosis of tinea versicolor in March 1965.

After separation from service there is continued evidence of tinea versicolor.  The Veteran's 2009 VA treatment records reflect that he was being treated for tinea versicolor, and that the Veteran had been experiencing chronic rash for "30 plus years."

The Veteran was afforded a VA examination in February 2010.  The VA examiner diagnosed the Veteran with tinea versicolor and opined that it "is less likely as not (less than 50/50 probability) that the tinea versicolor began and treated during the [V]eteran's military service [sic]."  The opinion appears to be an incomplete sentence, making it difficult to interpret.  The rationale provided by the examiner explains that because "his first documented diagnosis of Tinea Versicolor is almost four decades after the initial diagnosis in the service in 1965.  There is established chronicity of the condition."  (emphasis added).  The examiner goes on to explain further, "Due lack [sic] of established continued care, I am unable to establish the chronicity of the condition, which was initially diagnosed in 1965."  This opinion is inadequate because it is poorly worded, contradictory, and fails to address the Veteran's statements pertaining to the consistent presence of his tinea versicolor.  The examiner's statement that there is established chronicity of the condition is directly contradictory to the examiner's later statement that he was "unable to establish the chronicity of the condition."  The opinion also fails to address the Veteran's VA treatment record, which indicate "30 plus years" of continued symptomology.  (See August 2009 VA Treatment Record).  Because the VA examiner's opinion is poorly worded, contradictory, and failed to address the Veteran's history of chronic rashes, it is inadequate and therefore not probative evidence against the claim.  

The Veteran's STRs establish an in-service occurrence of tinea versicolor and his VA treatment records establish a current diagnosis of tinea versicolor.  In order to establish service connection a nexus between the two needs to be present.  Competent lay testimony can be sufficient to establish nexus.  The Veteran is competent to attest to factual matters of which he has first-hand knowledge (e.g., presence of a chronic rash).  Jandreau, supra.

The Veteran has repeatedly stated he has been experiencing a chronic skin rash; "I know it started in service.  I was treated for it and it has gotten worse over the years." (See May 2011 VA Form 9); "The rash started in service after my assignment and it has continued." (See May 2011 Statement in Support of Claim);   "My skin condition is serious and I have suffered with this condition since service." (See March 2010 Notice of Disagreement).

The Veteran's lay testimony reflecting that he continually suffered from tinea versicolor is supported by contemporaneous medical evidence.  An August 2009 VA treatment record reflects a 30 plus year history of chronic skin rashes.  The Veteran's statements coupled with his VA treatment records are competent and credible and therefore probative evidence supporting the Veteran's claim that his current tinea versicolor is a continuing manifestation of his initially diagnosed tinea versicolor, which occurred in service.  Thus, there is a nexus between the Veteran's in service tinea versicolor and his currently diagnosed tinea versicolor. 

Based on a review of the evidence of record, the Board finds that the Veteran's tinea versicolor is related to service.  The Veteran's STRs show an in-service diagnosis of tinea versicolor and his current VA treatment records reflect a current diagnosis of tinea versicolor.  The Board finds the Veteran's lay testimony as to the continuing presence of the tinea versicolor competent and therefore probative evidence in support of his claim.  The negative February 2010 VA opinion has no probative value.  As the weight of the probative evidence of record supports the Veteran's claim, service connection for tinea versicolor is warranted. 


ORDER

Entitlement to service connection for tinea versicolor is granted. 

REMAND

The Veteran was afforded a VA examination in February 2010 for the purpose of determining if service connection for a bilateral hearing loss disability should be granted.  The examination found that the Veteran did have a bilateral hearing loss disability.  A February 2010 rating decision rated the Veteran's bilateral hearing loss disability as noncompensable.  The Veteran has not received a VA examination since the February 2010 examination for the purpose of determining service connection.  The Veteran's statement on his April 2011 VA Form 9 Appeal, "My hearing decreased considerably while in service and it has gotten progressively worse," suggests that another examination is required to assess the current extent of the disability.  

Additionally, an important component of an increased rating analysis is consideration of the Veteran's level of functional impairment.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The February 2010 VA examination did not discuss functional impairment.  In order to fairly and accurately decide the Veteran's claim the Board must remand the claim for a new examination.  

Accordingly, the case is REMANDED for the following action:

1.  Accord the Veteran an appropriate VA examination to determine the current level of severity of his service-connected bilateral hearing loss disability.  The claims file and copies of all pertinent records must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner is requested to delineate all symptomatology associated with, and the current severity of, the hearing loss disability.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible.  

The examiner should provide a description of the effects of the Veteran's hearing loss disability on his ability to function.  

2.  Then, readjudicate the claim.  If the benefit sought on appeal is denied, in whole or in part, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


